Citation Nr: 1003251	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-34 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent from 
May 28, 2003, a rating in excess of 50 percent from October 
20, 2006, and a rating in excess of 70 percent from June 17, 
2008, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who had active service from April 
1969 to October 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.  The Veteran was 
scheduled for a hearing before the Board at the RO in 
November 2009; he failed to report for the hearing.


FINDINGS OF FACT

1.  For the period from May 28, 2003, through October 19, 
2006, the evidence demonstrates the Veteran's PTSD was 
manifested by symptoms including occupational and social 
impairment with no more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to symptoms of depressed mood.

2.  For the period from October 20, 2006, through June 16, 
2008, the evidence demonstrates that the Veteran's PTSD was 
manifested by no more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

3.  For the period from June 17, 2008,the Veteran's PTSD has 
been manifested by no more than occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, or mood, due to such symptoms as: near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); and inability to establish and maintain 
effective relationships.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
from May 28, 2003, a rating in excess of 50 percent from 
October 20, 2006, and a rating in excess of 70 percent from 
June 17, 2008, for PTSD are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For the PTSD issue decided herein, the appeal is from the 
initial rating assigned with the grant of service connection.  
The statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, statutory notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  The Veteran is exercising his right to appeal the 
rating assigned.  Regardless, an October 2006 statement of 
the case (SOC), April 2007 and December 2007 supplemental 
SOCs (SSOCs), and a February 2007 letter from the RO properly 
provided the Veteran notice of the criteria for rating PTSD, 
as well as further notice on the downstream issue of an 
increased initial rating, including of what the evidence 
showed, and why the current staged ratings were assigned.  
The Veteran has had ample opportunity to respond/supplement 
the record.  He is not prejudiced by this process; notably, 
he does not allege that notice in this case was less than 
adequate or that he is prejudiced by any notice deficiency.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding VA's duty to assist, all appropriate development to 
obtain the Veteran's pertinent medical records has been 
completed.  He did not identify any pertinent, outstanding 
treatment records.  The RO attempted to obtain the Veteran's 
Social Security records; however, these were not available.  
The RO arranged for a VA examination in February 2007, April 
2007 and May 2009.  Evidentiary development is complete.  
VA's duties to notify and assist are met.  Accordingly, the 
Board will address the merits of the claim.

Law and Regulations - Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  


Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
? 
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or 
theft within the household), but generally 
functioning pretty well, has some meaningful 
interpersonal relationships.
60
?
? 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
?
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man 
avoids friends, neglects family, and is not able to 
work).

The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2009).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Veteran submitted a claim for service connection for PTSD 
in May 2003.

In a March 2004 letter, Dr. C.G.H. noted the Veteran's 
current diagnosis of PTSD related to the Veteran's military 
service and a GAF score of 42.  He reported that the Veteran 
had been married for 24 years.  Additionally, the Veteran 
used to have a drinking problem but had been sober for 17 
years.  He has had many jobs with a construction based union; 
he was currently working.  His hobbies included riding his 
motorcycle with a group of Vietnam veterans.  

By rating decision dated in March 2005, the RO granted 
service connection for PTSD and assigned a 30 percent 
evaluation, effective May 28, 2003.  The Veteran appealed the 
rating assigned.

In a March 2005 letter, Dr. CGH noted that the Veteran's PTSD 
had been exacerbated during the past six months by the deaths 
of two persons who were close to him.  The Veteran had severe 
depression and a flattened affect.  His GAF score was 40.  In 
a December 2005 letter, Dr. CGH noted that the Veteran was 
currently employed as a forklift operator.  Interacting with 
fellow workers caused stress; the Veteran had to control his 
feelings of anger and anxiety.  His GAF score was 38.

VA outpatient treatment records dated from October 2005 to 
September 2006 note the Veteran's ongoing treatment for PTSD.  
In November 2005, the Veteran complained of easily losing his 
temper.  The Veteran reported working in construction for 21 
years.  He reported little interest in anything other than 
his two daughters.  He denied any significant sleep 
disturbances or suicidal thoughts.  On examination, the 
Veteran was appropriately dressed.  Speech was of normal rate 
and tone.  Affect was depressed with constricted range; the 
Veteran was easily tearful at times.  No suicidal ideation, 
homicidal ideation, hallucinations, or delusions were 
present.  Memory was grossly intact.  Thoughts were logical 
and goal directed.  Insight was fair and judgment was good.  
The Veteran's alcohol dependence remained in full remission.  
In July 2006, the Veteran offered no new psychiatric 
complaints.  He stated that he was better able to tolerate 
frustrations; he did have occasions when he became angry, but 
these occurred much less often.  He continued to attend VA 
PTSD groups.  He remained married to his wife.  He was 
retired from his job of 31 years with a labor union and was 
currently working part-time driving a tractor-trailer for a 
defense contractor.  Upon examination, he was appropriately 
dressed and cooperative.  His speech was of normal rate and 
tone.  His mood was "ok" and his affect was less depressed, 
more animated and not tearful.  His thoughts were logical and 
goal directed.  He denied suicidal or homicidal ideation.  He 
denied hallucinations or delusions.  Memory was grossly 
intact.  Insight was fair and judgment was good.  

An October 20, 2006 VA mental health clinic report notes that 
the Veteran was seen with complaints of easily losing his 
temper.  The Veteran also reported feeling detached from 
people and isolating a lot.  He denied any significant sleep 
disturbances or suicidal thoughts.  The Veteran reported that 
he was still married to his wife.  He worked part-time as a 
tractor-trailer driver and part-time as a farmer.  He showed 
the examiner a picture of a garage that he started building 
but has not been able to complete.  He indicated that he had 
a lot of projects that he was unable to complete.  On 
examination, he was appropriately dressed and cooperative.  
Speech was normal in rate and tone; mood was "ok" and 
affect was more animated, less depressed and not tearful.  
Thoughts were concrete and inflexible, but overall linear.  
The Veteran denied suicidal or homicidal ideation.  No 
hallucinations or delusions were elicited.  Memory was 
intact.  Insight was fair to poor; judgment was good.  The 
diagnoses were PTSD and depression of moderate severity.

By rating decision dated in November 2007, the Veteran was 
awarded a 50 percent rating for PTSD, effective October 20, 
2006.

A February 2007 VA examination report notes the Veteran's 
complaints of worsening mood, anxiety and irritability.  He 
complained of daily thoughts and memories, recurrent dreams 
and periodic flashbacks of Vietnam.  The Veteran reported 
that he had a few friends that he had maintained throughout 
the years.  He avoided crowds but did occasionally go out to 
dinner with his wife.  He also attended and interacted at 
family activities.  The Veteran complained of chronic 
insomnia; he found it difficult to stay asleep due to 
recurrent dreams and nightmares.  He reported chronic 
irritability, symptoms of increased arousal, periodic 
difficulty with concentration, and an exaggerated startle 
reflex.  He reported a history of hypervigilance, stating 
that he checked the doors and windows multiple times in one 
evening.  The Veteran also reported feelings of depression 
and a decrease in motivation.  The Veteran reported that he 
was working full time as a truck driver, but complained that 
he got into arguments at work.  On examination, the Veteran's 
speech was clear and goal directed.  His psychomotor 
functions were full and normal.  The Veteran was able to 
carry on all his activities of daily living as well as the 
activities necessary for his employment.  The Veteran denied 
having any problems related to memory.  His intellectual and 
cognitive functions were within the normal range.  Mood was 
visibly low and affect was sad.  Anxiety was moderate.  The 
Veteran had no history of inappropriate behavior, 
hallucinations, or delusions.  He denied having any suicidal 
or homicidal ideations.  Insight and judgment were excellent.  
The diagnoses included PTSD and major depressive disorder, 
secondary to PTSD.  The examiner stated, "Overall the 
[Veteran] is clinically worse now compared to his prior 
evaluation.  This is mainly due to an increase in the 
intensity of his usual PTSD symptoms, a worsening of his 
depressive symptoms, and very significant occupational 
impairment."

A June 17, 2008 letter from Dr. C.G.H. noted that on the 
Veteran's most recent evaluation, his appearance was 
disheveled, but he was cooperative, oriented and alert.  His 
speech was logical, coherent, goal directed and organized.  
There was no evidence of delusions of hallucinations.  Mood 
was depressed.  Memory was impaired.  Insight, concentration 
and judgment were fair.  He denied suicidal or homicidal 
ideation, but was a mild risk to others if pushed or 
agitated.  The Veteran reported an episode at work where his 
anger at a co-worker who refused to do a job as requested 
manifested into rage.  His boss calmed him down and took care 
of the situation.  Dr. CGH noted that the Veteran's current 
GAF score was 39.

A May 13, 2009 letter from Dr. C.G.H. noted that on the 
Veteran's most recent evaluation, he was suffering from 
insomnia.  He described an incident with a neighbor's cow, 
resulting in the cow being shot, triggering nightmares in the 
Veteran.  The psychologist opined the Veteran's PTSD had 
deteriorated, and he attempted to cope with the stress by 
remaining busy at work or on the farm.  A GAF score of 40 was 
assigned.  

A May 2009 VA examination report notes the Veteran's reports 
that he had been attending less to his personal hygiene.  He 
reported that he was still working as a truck driver; 
however, he was having problems at work.  He spent most of 
his day alone, because when he was with others he raised his 
voice (once or twice a week) and occasionally got into 
physical fights (twice a year).  The Veteran complained of 
nightmares, increased irritability and episodes of road rage 
(once a month).  The Veteran also complained of having panic 
attacks every week or two.  He reported that he quit his 
motorcycle club, because he was uncomfortable being around so 
many people.  He complained of gaps in his memory, problems 
sleeping and difficulty concentrating and focusing to 
complete tasks.  He was angry and hypervigilent.  He denied 
suicidal or homicidal ideation.  He did not experience 
hallucinations or delusions.  His thought process and 
communication was logical and goal directed.  The GAF score 
was noted to be 50.

By rating decision dated in June 2009, the Veteran was 
awarded a 70 percent rating for PTSD, effective June 17, 
2008.

May 28, 2003, through October 19, 2006

For the period from May 28, 2003, through October 19, 2006, 
the Veteran's PTSD has been rated 30 percent.  The evidence 
for this period shows occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
symptoms such as depressed mood and anxiety.  The evidence 
also shows that the Veteran was generally functioning 
satisfactorily, with routine behavior, self-care and normal 
conversation.  GAF scores of 42, 40 and 38 were listed in 
letters from the Veteran's private physician dated during the 
period at issue.  However, the medical evidence of record 
(including the evidence from the private physician) does not 
reflect that the Veteran exhibited any of the symptoms 
identified in the DSM-IV as serious (GAF scores ranging from 
41 to 50) or major (GAF scores ranging from 31 to 40) for the 
period at issue.  Moreover, although the evidence shows 
flattened affect and depressed mood, the evidence does not 
show: circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
or impaired abstract thinking as is required for a 50 percent 
rating.  Therefore, the Veteran is entitled to no more than a 
30 percent rating for his PTSD for the entire period from May 
28, 2003, through October 19, 2006.

From October 20, 2006, through June 16, 2008

For the period from October 20, 2006, through June 16, 2008, 
the Veteran's PTSD has been rated 50 percent.  The evidence 
for this period shows occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.  Moreover, although the evidence shows that 
the Veteran's mood was depressed, his depression did not 
affect his ability to function independently, appropriately 
and effectively.  The evidence does not show: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or an inability to establish and maintain effective 
relationships as is required for the next higher (70 percent) 
rating.  Therefore, the Veteran is entitled to no more than a 
50 percent rating for his PTSD for the entire period from 
October 20, 2006, through June 16, 2008.

From June 17, 2008

For the period from June 17, 2008, the Veteran's PTSD has 
been rated 70 percent.  The evidence for this period shows 
some neglect of personal appearance and hygiene and 
difficulty adapted to stressful circumstances at work and 
home.  The Board has considered whether the next higher (100 
percent) rating might be warranted for the period from June 
17, 2008.  As noted above, for the period at issue, the 
Veteran was alert and oriented, he denied hallucinations and 
delusions, speech was normal in rate and rhythm, and thought 
processes were normal and coherent.  Moreover, for the period 
at issue, total occupational and social impairment due to 
PTSD symptoms such as gross impairment of thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, inability to perform tasks of 
daily living, disorientation as to time, place, person, or 
persistent danger of hurting self or others, or other 
symptoms of like gravity is not shown.  Moreover, the Veteran 
is still working.  Therefore, the Board finds that a 100 
percent rating is not warranted.  Rather, the clear 
preponderance of the evidence indicates that the reported 
psychiatric symptoms are most consistent with a 70 percent 
rating.

Extraschedular

The Board further finds there is no evidence of any unusual 
or exceptional circumstances as to warrant referral for 
extraschedular rating consideration.  See 38 C.F.R. § 3,321; 
Thun v. Peake 22 Vet. App. 111 (2008).  The Board has 
considered the evidentiary rule requiring that reasonable 
doubt be resolved in a claimant's favor (38 C.F.R. § 3.102).  
However, as the preponderance of the evidence is against this 
claim, that rule does not apply.  The claim must be denied.


ORDER

An initial rating in excess of 30 percent from May 28, 2003, 
a rating in excess of 50 percent from October 20, 2006, and a 
rating in excess of 70 percent from June 17, 2008, for PTSD 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


